           Case 1:21-cv-00336-RP Document 1 Filed 04/16/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

MATTHEW WEHNER                       §
       Plaintiff                     § CASE NUMBER: 1:21-cv-00336
                                     §
             vs.                     §
                                     §
NATIONAL ENTERPRISE                  §
SYSTEMS, INC.                        §
        Defendant.                   § DEMAND FOR JURY TRIAL


                          ORIGINAL COMPLAINT

      1.     Plaintiff Matthew Wehner brings this action for claims

under the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C.

§ 1692, et seq.,         statutory damages, costs and a reasonable

attorney's fee for the Defendant’s violations of the FDCPA.

                                    VENUE

     2.      Venue is proper in the United States District Court for

the Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendant

transacts business in this district.

                                THE PARTIES

     3.      Plaintiff   Matthew Wehner ("Wehner") is an individual

who resides in Austin, Travis County, Texas.
            Case 1:21-cv-00336-RP Document 1 Filed 04/16/21 Page 2 of 4




       4.      Defendant National Enterprise Systems, Inc. (“NES”) may

be served by serving its registered agent at the following address:

                    Corporation Service Company
                    211 E. 7th St., Ste. 620
                    Austin, TX 78701

                          FACTUAL ALLEGATIONS

       5.      NES describes itself as “a full-service debt collection

agency[.]” 1

       6.      NES sent Wehner a letter dated April 2, 2021.

       7.      The April 2, 2021 letter sent by NES to Wehner was an

attempt to collect an alleged debt.

       8.      The alleged debt related to a personal credit card.

       9.      Wehner defaulted on the credit card not later than

February of 2017.

       10. Wehner is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

       11. NES is a “debt collector” as that term is defined by

§ 1692a(6) of the FDCPA.

       12. The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

1   See https://www.nes1.com/aboutnes/
                                         2
        Case 1:21-cv-00336-RP Document 1 Filed 04/16/21 Page 3 of 4




                COUNT I. VIOLATIONS OF FDCPA § 1692e

      13. Plaintiff re-alleges the above paragraphs as if set forth

fully in this count.

      14. Section 1692e of the FDCPA states:

A debt collector may not use any false, deceptive, or

misleading representation or means in connection with

the   collection        of    any    debt.   Without     limiting     the

general      application      of    the   foregoing,    the    following

conduct is a violation of this section:

      (2) The false representation of—

             (A)the character, amount, or legal status of

any debt;...

      (10)     The     use   of     any   false   representation       or

deceptive means to collect or attempt to collect any

debt...

      15. NES misrepresented the legal enforceability of the

underlying debt in its April 2, 2021 letter.

                             REQUEST FOR RELIEF

      16. Plaintiff requests that this Court award him:

             a. Statutory damages;


                                      3
       Case 1:21-cv-00336-RP Document 1 Filed 04/16/21 Page 4 of 4




          b. Costs; and

          c. A reasonable attorney's fee.

                           JURY DEMAND

                   Plaintiff demands trial by jury.

                                             Respectfully Submitted,
                                             By: s/Tyler Hickle
                                             Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                    4
